EXHIBIT 10.34



February 1, 2007




Mr. Daniel Incropera
17 Stacey Circle
Windham, NH  03087


Dear Dan:


The purpose of this letter is to memorialize the terms of your eligibility for
severance with Datawatch Corporation (“the Company”) in the event that you are
involuntarily terminated by the Company without Cause (as defined in Paragraph
3) or if you terminate your employment for Good Reason (as defined in Paragraph
2).


1.           As an at-will employee, either you or the Company may terminate
your employment at any time for any or no reason with or without
notice.  Neither this letter nor its terms constitute a contract for continued
employment or a contract for a specific term of employment.  Instead, this
letter sets forth the terms of our agreement with respect to your eligibility
for severance.


2.           In the event that you voluntarily terminate your employment with
the Company at your own election and without Good Reason, you shall be entitled
to no severance.  For the purpose of this Agreement, “Good Reason” is defined as
a material diminution in the nature or scope of your responsibilities, duties or
authority; provided, however, that the transfer of certain job responsibilities,
or the assignment to others of your duties and responsibilities while you are
out of work due to a disability or on a leave of absence for any reason, shall
not constitute a material diminution in the nature or scope of the your
responsibilities, duties or authority as set forth in this Section.


3.           In the event that the Company terminates your employment for
“Cause,” you shall be entitled to no severance.  Termination by the Company
shall constitute a termination for Cause under this Paragraph 3 if such
termination is for one or more of the following reasons:


(a)           the willful and continuing failure or refusal by you to render
services to the Company in accordance with your obligations to the Company;


(b)           gross negligence, dishonesty, breach of fiduciary duty or breach
of the terms of any other agreements executed in connection herewith;


 
 

--------------------------------------------------------------------------------

 
(c)           the commission by you of an act of fraud, embezzlement or
substantial disregard of the rules or policies of the Company;


(d)           acts which, in the judgment of the Board of Directors, would tend
to generate significant adverse publicity toward the Company;


(e)           the commission, or plea of nolo contendere, by you of a felony; or


(f)           a breach by you of the terms of the Proprietary
Information,  Inventions and Non-Competition Agreement executed by you.


4.           In the event that the Company terminates your employment for any
reason other than those stated in Paragraph 3 above or if you terminate your
employment for Good Reason as defined in Paragraph 2, and you sign a
comprehensive release in the form, and of a scope, acceptable to the Company
(the “Release”), the Company will pay you severance payments in equal monthly
installments at your then monthly base salary for six months following your
termination (the “Severance Period”).  Such payments shall be made in accordance
with the Company’s customary payroll practices and shall be subject to all
applicable federal and state withholding, payroll and other taxes.


If you breach your post-employment obligations under your Proprietary
Information Inventions and Non-Competition Agreement, the Company may
immediately cease payment of all severance and/or benefits described in this
Agreement.  This cessation of severance and/or benefits shall be in addition to,
and not as an alternative to, any other remedies in law or in equity available
to the Company, including the right to seek specific performance or an
injunction.


5.           The terms of this agreement constitute the entire understanding
relating to your employment and supersede and cancel all agreements, written or
oral, made prior to the date hereof between you and the Company relating to your
employment with the Company; provided, however, that nothing herein shall be
deemed to limit or terminate the provisions of Proprietary Information,
Inventions and Non-Competition Agreement executed by you or in any manner alter
the terms of any stock option entered into between you and the Company.


6.           This Agreement, the employment relationship contemplated herein and
any claim arising from such relationship, whether or not arising under this
Agreement, shall be governed by and construed in accordance with the internal
laws of Massachusetts, without giving effect to the principles of choice of law
or conflicts of law of Massachusetts and this Agreement shall be deemed to be
performable in Massachusetts.  Any claims or legal actions by one party against
the other arising out of the relationship between the parties contemplated
herein (whether or not arising under this Agreement) shall be commenced or
maintained in any state or federal court located in Massachusetts, and Executive
hereby submits to the jurisdiction and venue of any such court.
 
 
 

--------------------------------------------------------------------------------

 
7.           No waiver by either party of any breach by the other or any
provision hereof shall be deemed to be a waiver of any later or other breach
thereof or as a waiver of any other provision of this Agreement.  This Agreement
and its terms may not be waived, changed, discharged or terminated orally or by
any course of dealing between the parties, but only by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.  No modification or waiver by the Company shall be effective without the
consent of the Board of Directors then in office at the time of such
modification or waiver.


8.           You acknowledge that the services to be rendered by you to the
Company are unique and personal in nature.  Accordingly, you may not assign any
of your rights or delegate any of your duties or obligations under this
Agreement.  The rights and obligations of the Company under this Agreement may
be assigned by the Company and shall inure to the benefit of, and shall be
binding upon, the successors and assigns of the Company.


If this letter correctly states the understanding we have reached, please
indicate your acceptance by countersigning the enclosed copy and returning it to
me.




Very truly yours,


DATAWATCH CORPORATION
 
/s/ Robert Hagger                                 
Robert Hagger
President and Chief Executive Officer




YOU REPRESENT THAT YOU HAVE READ THE FOREGOING AGREEMENT, THAT YOU FULLY
UNDERSTAND THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT YOU ARE
VOLUNTARILY EXECUTING THE SAME.


ACCEPTED:
/s/ Daniel F. Incropera                      
Daniel F. Incropera          February 1, 2007



